DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12, 13, 15, 16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including flowing the liner material over the contoured surface of the mandrel from the one of the first and second ends toward the other of the first and second ends while shifting the one of the mandrel and the stator relative to the other of the mandrel and the stator to form a liner on the inner surface of the passage as claimed in the claim.
A “mud motor” is a progressive cavity pump, which comprises a rotor and stator that form a series of cavies, which progress as the rotor is rotated. In order to ensure the cavities seal, typically an elastomeric liner is used and the rotor & stator are interference fit at the liner. However, there is no known prior art that uses the pump itself to flow a curable liner coating through the pump in order provide the liner. 
Of course, many materials would result in a coated pump interior during use (e.g., “sandy crude oil, coal slurries, waste sludge, polymers, grease, tallow, sealant, asphalt emulsions, paper stock, refractory mortar, gypsum roof deck, and caulking compound”, see prior 35 USC 102 rejection), however, (a) these are not liner materials and (b) a person having ordinary skill in the art would not want said materials to cure in the pump.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/N.R.K./Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744